Title: To Thomas Jefferson from David Humphreys, 31 October 1792
From: Humphreys, David
To: Jefferson, Thomas



Sir
Lisbon Octr. 31. 1792

The late unfrequency of opportunities of writing directly to America is the less to be regretted, as you will have received so much important information from other Countries of Europe, and as I could have given you so little from this. However the general tenor of commercial intelligence here is, that there will be a greater demand than was expected in several parts of this Continent for American produce. I am glad to find some of our small vessels which could not dispose of their cargoes to advantage in Lisbon, have lately found their way into some of the little Ports of this Kingdom, where they came to a good market, and where foreign vessels had never before entered. This is opening a new, though small door of trade, for our enterprising People, of which I am persuaded they will avail themselves.
In my last, I mentioned that I had asked an interview with the Secretary of State for foreign Affairs, to endeavour to throw some obstacles in the way of the conclusion of a Treaty which I knew from  good authority was secretly in negociation between this Court and that of Naples; I mean only so far as it had in contemplation on the part of the latter the obtaining an exclusive previlege of supplying Portugal with wheat. He acknowledged such a Treaty had been proposed, and supported by some powerful interests; but he gave me to understand his aversion to it, and that I need be under little apprehensions of its success.
In the course of this conversation a subject was drawn into discussion, relative to a private American Citizen, which will be explained by the Papers enclosed, marked No. 1. 2. 3. The Secretary of State assured me, in the strongest terms, of the good dispositions of his Court towards the U.S. and that it was sincerely disposed to cultivate an intercourse on a basis of reciprocal benefit to the two Nations. He told me that my last letter contained so much reason that he knew not what to say in reply to it, and that that was the occasion he had delayed hitherto giving a written answer, that the letter was laid before the Prince and Council for their consideration; and that in the mean time we might depend upon being treated with all good faith and friendship.
Since this interview, considerable progress has been made in the cause alluded to in the enclosed Papers. But I believe the administration of the laws in Portugal is the most defective part of the Government. Happily the great law-suit between American Citizens and Portuguese subjects, respecting the flour shipped from Philadelphia two years ago, is to be decided in the Courts of Justice in England. Mr. Telles, a principal party concerned, who has been in England on the business is now here. If the decision was to have been made here, there would not have been the least chance, that the Shippers would ever have recovered their just dues. As it is they flatter themselves there is a good prospect of success. With Sentiments of the highest esteem & consideration I have the honour to be Sir Your Most obedient & Most humble Servant

D. Humphreys

